Citation Nr: 1801094	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  14-09 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an increased rating for fibrous dysplasia, left ilium with degenerative joint disease, currently evaluated as 20 percent disabling. 

2. Entitlement to an increased rating for right knee patellofemoral syndrome, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to July 1984 and from January 1985 to August 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified before the undersigned Veterans Law Judge during a December 2016 videoconference hearing; a transcript is of record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record.  

The issue of entitlement to an increased rating for fibrous dysplasia, left ilium with degenerative joint disease, currently evaluated as 20 percent disabling is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the December 2016 videoconference hearing, the Veteran withdrew his appeal pertaining to the claim of entitlement to an increased rating for right knee patellofemoral syndrome, currently evaluated as 10 percent disabling.    

CONCLUSION OF LAW

The criteria for withdrawal of the appeal pertaining to the claim of entitlement to an increased rating for right knee patellofemoral syndrome, currently evaluated as 10 percent disabling have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  At the December 2016 videoconference hearing, the Veteran withdrew his appeal pertaining to the claim of entitlement to an increased rating for right knee patellofemoral syndrome, currently evaluated as 10 percent disabling.  Hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, since the Board does not have jurisdiction to review the issue, it is dismissed.


ORDER

The claim of entitlement to an increased rating for right knee patellofemoral syndrome, currently evaluated as 10 percent disabling is dismissed.


REMAND

A new VA examination is necessary to ascertain the current severity of the Veteran's left hip disability.  

During the December 2016 videoconference hearing, the Veteran testified that the conditions of his left hip had gotten worse than they were 10 years ago and that his private physician suggested to him a total hip replacement procedure about 6 or 7 years ago.  See also August 2009 Private Medical Record.  The most recent VA examination of record is from December 2013.  The hearing was held in December 2016 and 4 years have passed since the last examination.  Therefore, a new examination is necessary to ascertain the current severity of the Veteran's disability.  

Further, the Board finds that the December 2013 VA examination is inadequate for rating purposes, because it fails to discuss the functional loss in ROM during flair ups.  In a December 2010 VA examination, it was reported that the Veteran experienced 50 percent reduction in ROM during flare ups, but the 2013 examination does not mention flare ups and functional loss during flare ups.  See Deluca v. Brown, 8 Vet.App. 202 (1995); Mitchell v. Shinseki, 25 Vet.App. 32 (2012).  This 2013 examination also fails to discuss joint testing for pain on both active and passive motion, in weight bearing and non-weight bearing and, if possible, with range of motion measurements of the opposite undamaged joint, as required by Correia v. McDonald, 28 Vet.App. 158 (2016).  

Lastly, the Veteran's claims file contains inconsistent results in hip flexion ROM over the years.  An August 2009 private physician record reveals that flexion was to 90 degrees.  A March 2010 VA examination yielded flexion was to 90 degrees.  An April 2010 private treatment record indicates that the flexion was to 8 degrees.  The December 2010 VA examination records flexion to 60 degrees, and most recently, the December 2013 VA examination demonstrates flexion to 80 degrees.  A medical opinion is needed to explain whether it is possible for his flexion to fluctuate between 8 to 80 degrees over the span of three years.  

Therefore, to address all the issues discussed above, the Veteran must be afforded a new examination.  


Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding relevant treatment records from VA and any private treatment providers identified by the Veteran.  Any attempt to obtain records should be documented in the claims file.

2. Thereafter schedule the Veteran for a VA hips and thigh examination to address the nature and severity of his left hip disability.  Provide the examiner with access to the Veteran's electronic VBMS and Virtual VA claims files.  The examiner must review the claims files and indicate in the report that they were reviewed.  All indicated tests must be performed.

The examiner must include testing for functional limitation during flare ups as well as for pain on both active and passive motion, in weight-bearing and non-weight-bearing, for both hips.  If the examiner is unable to conduct any part of the required testing or concludes that any part of the required testing is not necessary in this case, he or she should clearly explain why that is so. 

In addition, the examiner must provide an opinion as to whether it is possible to have hip flexion to fluctuate from 8 to 80 degrees over the span of three years and if so, what causes for such fluctuation are possible in the Veteran's circumstances. 

The examiner is advised that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should explain why.

The examiner must also distinguish, to the extent possible, any pertinent symptoms and functional limitations attributable to the Veteran's service-connected thoracolumbar spine disorder and any non-service-connected lower back disabilities.  If the symptoms and functional limitations caused by the varied diagnoses cannot be separated, the examiner must so state and explain why.

A complete and fully explanatory rationale must be provided for any and all opinions expressed.  If the examiner finds that the requested opinion cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

3. After the development requested has been completed, the AOJ should review any examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

4. Then, the AOJ should readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for a response, and then return the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


